United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-582
Issued: April 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 23, 2015 appellant, through counsel, filed a timely appeal from a merit
decision of the Office of Workers’ Compensation Programs (OWCP) dated January 12, 2015.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a left knee condition in the performance of duty.
FACTUAL HISTORY
On June 7, 2013 appellant, a 57-year-old clerk, filed a Form CA-2 claim for benefits
based on an occupational disease. He asserted on the form and in an accompanying statement

1

5 U.S.C. § 8101 et seq.

that he began experiencing left knee pain on September 17, 2010, which he believed was
causally related to a work injury he sustained in 2006 under case number xxxxxx504.
On June 11, 2013 OWCP advised appellant that it required factual and medical evidence
to determine whether he was eligible for compensation benefits. It asked him to submit a
comprehensive report from a treating physician describing his symptoms and the medical reasons
for his condition, with an opinion as to whether his claimed condition was causally related to his
federal employment. OWCP requested that appellant submit this evidence within 30 days.
Appellant did not submit any medical evidence.
By decision dated September 19, 2013, OWCP denied the claim finding that he failed to
submit medical evidence establishing a left knee condition in the performance of duty.
Appellant, through his attorney, requested an oral hearing, which was held on
March 18, 2014.
By decision dated May 29, 2014, OWCP’s hearing representative affirmed the
September 19, 2013 decision. She stated that appellant had indicated that he filed a prior knee
claim in 2006 and underwent surgery, and had returned to work afterward. OWCP denied this
claim in an August 6, 2008 decision, which the Board affirmed on July 14, 2009. The hearing
representative found that appellant had asserted that his knee condition continued to worsen due
to his work duties; he, however, had failed to submit any medical evidence with his claim.
By letter
reconsideration.

dated

September 22,

2014,

appellant,

through

counsel,

requested

In a report dated October 5, 2011, received by OWCP on September 24, 2014,
Dr. Audley M. Mackel, a specialist in orthopedic surgery, advised that appellant had complaints
of left knee pain on examination. He stated that appellant underwent an arthroscopy of the left
knee about four years previously to repair a torn left meniscus and had aggravated his knee
condition secondary to bumping it approximately a year and a half ago. Dr. Mackel opined that
the left knee was stable, with some mild, progressive patellar crepitus and some mild quad
atrophy in the left knee, with minimal joint line tenderness. He recommended that appellant
undergo a magnetic resonance imaging (MRI) scan of the left knee to rule out a new meniscal
tear without effusion.
In a May 9, 2012 report, received by OWCP on September 24, 2014, Dr. Mackel advised
that appellant continued to have some intermittent pain and swelling in the left knee. He related
that he was able to walk, but had a sense of giving way and buckling about the knee. Dr. Mackel
reiterated his recommendation for appellant to have an MRI scan of the left knee to rule out
recurrent meniscal tear, given that he had been significantly symptomatic since his previous
surgery.
In a May 9, 2012 report, received by OWCP on September 24, 2014, Dr. Mackel stated
that appellant had undergone an MRI scan which showed a complex tear of the posterior horn of
the left medial meniscus, with some chondral changes are noted. He advised that there was no
evidence of “re-tear versus new tear.” Dr. Mackel recommended that appellant continue with

2

present course of treatment and consider taking injections in his left knee to treat chondral
changes.
Dr. Mackel submitted progress reports dated September through November 2012 and
January, March, and July 2013, received by OWCP on September 24, 2014, in which he
essentially reiterated his previous findings and conclusions.
By decision dated January 12, 2015, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his claimed left knee condition and his federal
employment. This burden includes providing medical evidence from a physician who concludes
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

3

that the medical condition is causally related to employment factors and supports that conclusion
with sound medical reasoning.6
ANALYSIS
Appellant has failed to submit any medical opinion containing a rationalized, probative
report which relates his claimed left knee condition to factors of his employment. For this
reason, he has not discharged his burden of proof to establish his claim that these conditions
were sustained in the performance of duty.
Appellant submitted numerous reports from Dr. Mackel who related appellant’s
complaints of left knee pain and presented diagnoses of left meniscus tear and chondral changes.
However, in these reports he did not provide a rationalized medical opinion that these findings
were causally related to factors of his employment. In his October 5, 2011 report, Dr. Mackel
advised that he had undergone a left knee arthroscopy four years prior to repair a torn left
meniscus and had aggravated his knee condition secondary to bumping it about a year and a half
prior. He referred appellant for a left knee MRI scan because he believed appellant may have
sustained a new meniscus tear. Dr. Mackel stated that appellant continued to have some
significant symptoms, including intermittent pain, swelling and instability in the left knee. In his
May 9, 2012 report, he stated that a left knee MRI scan revealed a complex tear of the posterior
horn of the medial meniscus, with some chondral changes. Dr. Mackel instructed him to
continue with his present course of treatment and consider having injections in his knee to treat
the chondral changes. His reports, however, did not provide a probative, rationalized medical
opinion that the claimed condition was causally related to employment factors. Dr. Mackel’s
opinion on causal relationship is of limited probative value as it does not contain any medical
rationale as to how or why appellant’s claimed left knee condition was currently affected by or
related to factors of employment.7
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.8 Dr. Mackel did not sufficiently describe appellant’s job duties
or explain the medical process through which such duties would have been competent to cause
the claimed condition. His opinion is of limited probative value as it does not contain any
medical rationale explaining how appellant’s job duties physiologically caused the diagnosed left
knee condition. Dr. Mackel’s reports thus did not constitute adequate medical evidence to
establish that appellant’s claimed left knee condition was causally related to his employment.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

7

William C. Thomas, 45 ECAB 591 (1994).

8

See Anna C. Leanza, 48 ECAB 115 (1996).

4

sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish his claim; however,
appellant failed to submit such evidence. Consequently, appellant has not met his burden of
proof in establishing that his claimed left knee condition was causally related to his employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof in establish that his
claimed left knee condition was sustained in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the January 12, 2015 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: April 22, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

Id.

5

